DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    465
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    678
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    454
    673
    media_image4.png
    Greyscale

Election of Species
The species are as follows: 

Species
Corresponding Figure
1 - ELECTED
4
2
5
3
6
4
7


Applicant’s election of January 10, 2022,  with traverse is acknowledged:

    PNG
    media_image5.png
    209
    797
    media_image5.png
    Greyscale

This argument traversing the lack of unity requirement crystalizes the challenges encountered in examining a plurality of species in a single application. Applicants, who are in an infinitely better position to discern the nuances between the various disclosed species have asserted, “it is believed that all of the pending claims are generic” and that “the claims merely recite the technical feature of an insert.”
Claims 1 and 17, the only independent claims in the application, each specify, “a second attaching piece comprising a connector introduced into a portion of said insert.” Minimally, neither of the species depicted in Figures 5 and 6 employ such a connector. Thus, none of the pending claims would read-on, or be generic to the elected species corresponding to that depicted in Figure 4. If Applicants cannot decipher which of their submitted claims read-on the elected species, imagine the examination burden 
The traversal arguments are not persuasive and the Election of Species Requirement is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VILLARES (WO 02/055175 A1; [see US 2004/0112825 A1 & US 6,808,076 B2 ]).
Pending claims 1-15 and 17, mutatis mutandis, appear to substantially correspond to claims 1-16 as considered in the PCT application. The rationale of the Written Opinion is adopted and incorporated herein by reference, as if set forth in full.


    PNG
    media_image6.png
    54
    616
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    487
    744
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    490
    1008
    media_image8.png
    Greyscale



	

Claim Rejections - 35 USC § 102/103
Claims 1-13 and 17 are rejected under 35 U.S.C. 102(A1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PETERSON (US 2,582,273).
PETERSON discloses a rotary drum filter including a filter cloth 25, “first attaching piece”/”insert” 32, and “connector introduced into a portion of said insert” 33; with respect to claim 6,“overlaps” can best be seen in a HARDCOPY of PETERSON, at least in Figure 5. The specific materials of the filter cloth/components, the number of layers/cloths, pore size of the cloths, thickness of filter cloths, weight of the filter cloths are all submitted to be met by PETERSON. Alternatively, and in the absence of unexpected results specifically associated therewith, the specific materials of the filter cloth/components, the number of layers/cloths, pore size of the cloths, thickness of filter cloths, weight of the filter cloths, would have obviously been selected by one of ordinary skill in the art commensurate with the process conditions and requirements of the filtration application.


    PNG
    media_image9.png
    135
    310
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    583
    410
    media_image10.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PETERSON (US 2,582,273) as applied to claims 1-13 and 17 above, and further in view of NEUMANN (US 6,906,227).
Dependent claim 15 differs from PETERSON by specifying a method for separating bisphenol-A adduct crystals from a crystallization liquor with the rotary vacuum filter of claim one.  NEUMANN discloses the separation of such adduct crystals using a rotary drum filter – see at least claim three of NEUMANN. In view of this disclosure, it would have been obvious to one of ordinary skill in the art to employ the device of PETERSON to separate such adduct crystals, since NEUMANN teaches that rotary drum filters are effective at separating adduct crystals from crystallization liquor.

    PNG
    media_image11.png
    768
    519
    media_image11.png
    Greyscale

Prior Art of Interest

    PNG
    media_image12.png
    361
    414
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    417
    360
    media_image13.png
    Greyscale

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 specifies, “wherein said filter cloth is woven.” Cloth, is by definition, a “woven” material. Hence, claim 7 does not further limit claim one from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two or more” filter cloths of claim 3 and the “6 or more” filter cloths of claim 4,  all must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776